DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 2/16/2022. Claims 1-2, 4, and 7-22 are amended. Claims 23-27 are new. Claims 1-27 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-28 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3-5, 8-9, 13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (of reference) in view of Ricci et al. (US20140310739, hereinafter Ricci).
Regarding claims 1, 13, 19, and 26, Collins discloses a device (device 104, see Collins, at least at Fig. 1, and related text) comprising: 
a memory having program instructions stored therein (see Collins, at least at [0058], [0072]-[0073], Figs. 1 and 5, and related text); and 
at least one processor configured to execute the program instructions to control the device (see Collins, at least at [0058], [0072]-[0073], Figs. 1 and 5, and related text) to: 
connect via a wide area network to a remote system (see Collins, at least at [0058], [0072]-[0073], Figs. 1 and 5, and related text), receive a rule set or an artificial intelligence (AI) model from the remote system (see Collins, at least at [0058], [0072]-[0073], [0111], Figs. 1 and 5, and related text), select first media content based on applying first demographics data to the rule set or AI model (see Collins, at least at [0055], [0058], [0083], [0092]-[0094], and related text), and cause, based on a first output of the rule set or AI model, a first display, that is local to the device, to display the media content (see Collins, at least at [0075], [0087], [0119], Figs. 1 and 5, and related text).
Collins does not specifically disclose the device to:
cause, based on a first output of the rule set or AI model, a first display, that is local to and separate from the device, to display the media content;
select second media content based on applying second demographics data to the rule set or Al model; or
cause, based on a second output of the rule set or Al model, a second display, that is local to and separate from the device, to display the second media content.
In an analogous art relating to a system for provisioning content, Ricci discloses a device (vehicle control system 204, see Ricci, at least at Figs 2-3) to:
cause, based on a first output of a rule set or AI model, a first display, that is local to and separate from the device, to display the media content (see Ricci, at least at [0255], [0263], [0343]-[0347], [0393]-[0395], [0396]-[0397], [0403]-[0407], [0461], [0485], [0629], [0655], [0658], [0667]-[0673], [0739]-[0740], [0742], [0746]-[0750], [0753]-[0754], and related text);
select second media content based on applying second demographics data to the rule set or Al model (see Ricci, at least at [0255], [0263], [0343]-[0347], [0393]-[0395], [0396]-[0397], [0403]-[0407], [0461], [0485], [0629], [0655], [0658], [0667]-[0673], [0739]-[0740], [0742], [0746]-[0750], [0753]-[0754], and related text); and
cause, based on a second output of the rule set or Al model, a second display, that is local to and separate from the device, to display the second media content (see Ricci, at least at [0255], [0263], [0343]-[0347], [0393]-[0395], [0396]-[0397], [0403]-[0407], [0461], [0485], [0629], [0655], [0658], [0667]-[0673], [0739]-[0740], [0742], [0746]-[0750], [0753]-[0754], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Collins to include the limitations as taught by Ricci for the advantage of more robustly providing more preferred content to multiple users.
Regarding claims 2-3, and 20-21, Collins in view of Ricci discloses wherein the at least one processor is further configured to obtain customer demographics data as the demographic data based on sensor data from at least one sensor, and apply the customer demographics data to the rule set or AI model (see Collins, at least at [0095], [0109], [0111], Fig. 1, and related text, and see Ricci, at least at [0255], [0263], [0343]-[0347], [0393]-[0395], [0396]-[0397], [0403]-[0407], [0461], [0485], [0629], [0655], [0658], [0667]-[0673], [0739]-[0740], [0742], [0746]-[0750], [0753]-[0754], and related text).

Regarding claim 4, Collins in view of Ricci discloses a system comprising: 
the device according to claim 2 (see above); and the at least one sensor (see above), wherein the at least one sensor includes a first camera and a second camera, the first camera is located in a vicinity of the display, and the second camera is located in a position, away from the display (see Ricci, at least at [0344], [0421]-[0423], [0429]-[0430], Fig. 6B, and related text).
Regarding claim 5, Collins in view of Ricci discloses wherein the at least one processor is configured to send, to the remote system, the customer demographics data (see Collins at least at [0055]-[0056], [0094]-[0095], [0101], [0117], [0177], and related text).
Regarding claim 8, Collins in view of Ricci discloses wherein the at least one processor is configured to receive, from the remote system, an updated rule of the rule set, an updated rule set, or an updated AI model, that is updated based on the customer demographics data sent to the remote system, and is further configured to cause the media content from the plurality of media content to be displayed on the display, based on the updated rule, the updated rule set, or the updated AI model (see Collins, at least at [0055]-[0056], [0062], [0094]-[0096], and related text).
Regarding claim 9, Collins in view of Ricci discloses wherein the plurality of media content is stored in memory that is external to the device, and the at least one processor is configured to cause, based on the output of the rule set or AI model, the display to display the media content from the plurality of media content that is stored in the memory that is external to the device (see Collins, at least at [0058], [0075], [0087], [0119], [0140], Fig. 21, and related text).
Regarding claims 23-25 and 27, Collins in view of Ricci discloses wherein the device is an edge device (see Collins, at least at [0071], and see Ricci, at least at [0251], [0869]-[0884], and related text).

Claims 6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (of record) in view of Ricci (previously cited) as applied to claims 1-2 and 5 above, and further in view of Reyes Sanchez (of record).

Regarding claims 6 and 14, Collins in view of Ricci does not specifically disclose wherein the at least one processor is configured to send, to the remote system, only a portion of the customer demographics data that is obtained by the at least one processor, such that an amount of the customer demographics data sent to the remote system by the at least one processor is less than a total amount of the customer demographics data obtained by the at least one processor.
In an analogous art relating to a system for tracking consumer information, Reyes Sanchez discloses sending, to a remote system, only a portion of customer demographics data that is obtained by at least one processor, such that an amount of the customer demographics data sent to the remote system by the at least one processor is less than a total amount of the customer demographics data obtained by the at least one processor (see Reyes Sanchez, at least at [0052], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Collins in view of Ricci to include the limitations as taught by Reyes Sanchez for the advantage of optimizing system resources.
Regarding claim 17, Collins in view of Ricci discloses wherein the remote system is further configured to create customer insights for display on a user display, based on the portion of demographics data received by the remote system from the device (recommendations, see Collins, at least at [0097], and related text).
	
Claims 7, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (of record) in view of Ricci (previously cited) as applied to claims 5, 14, and 21 above, and further in view of Opdycke (of record).

Regarding claims 7, 15, and 22, Collins in view of Ricci discloses wherein the at least one processor is further configured to receive, from the remote system, external data including at least one from among event data, weather data, and point of sale (POS) data (see Ricci, at least at [0351], [0609], [0641], and related text), but does not specifically disclose selecting the media content from the plurality of media content based on applying the demographics data and the external data to the rule set or AI model.
In an analogous art relating to a system for provisioning content, Opdycke discloses receiving, from a remote system, external data including at least one from among event data, weather data, and point of sale (POS) data (see Opdycke, at least at [0034], [0047], [0079], and related text), and select the media content from the plurality of media content based on applying the demographics data and the external data to a rule set or AI model (see Opdycke, at least at [0034], [0047], [0079], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Collins in view of Ricci to include the limitations as taught by Opdycke for the advantage of providing more robust options for selecting content.

Claims 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (of record) in view of Ricci (previously cited) as applied to claims 1-2 and 5 above, and further in view of Cansino (of record).

Regarding claim 10, Collins in view of Ricci discloses a system comprising:
the device according to claim 1 (see above); and
a content management system (CMS) (infotainment system, see Ricci, at least at [0008], and related text); 
wherein the device is configured to receive the rule set or AI model from the remote system, select the media content from the plurality of media content based on applying the demographic data to the rule set or AI model, and send a signal, based on an output of the rule set or AI model (see above), but does not specifically disclose a content management system (CMS) connected by a local network with the device, wherein the device is configured to send, based on the output of the rule set or AI model, a signal to the CMS to display the media content from the plurality of media content, and the CMS comprises at least one processor and a memory, and is configured to receive the plurality of media content from the remote system, store the plurality of media content in the memory of the CMS, and cause, based on the signal from the device, the display to display the media content.
In an analogous art relating to a system for provisioning content, Cansino discloses a system comprising a content management system (CMS) connected by a local network with a device, wherein the device is configured to send a signal to the CMS to display the media content from the plurality of media content, and the CMS comprises at least one processor and a memory, and is configured to receive the plurality of media content from the remote system, store the plurality of media content in the memory of the CMS, and cause, based on the signal from the device, the display to display the media content (see Cansino, at least at [0006], [0046], [0068]-[0071], [0145], Figs. 1-4, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Collins in view of Ricci to include the limitations as taught by Cansino for the advantage of optimizing system resources.
Regarding claim 11, Collins in view of Ricci, and further in view of Cansino discloses wherein the CMS is configured to send a list of the plurality of media content stored by the CMS to the device (see Cansino, at least at [0168]-[0169], and related text), and the device is configured to send the signal to the CMS to display the media content from the plurality of media content, based on the list of the plurality of media content being previously received by the device (see Cansino, at least at [0168]-[0169], Fig. 19, and related text).
Regarding claim 16, Collins in view of Ricci, and further in view of Cansino discloses wherein the remote system is further configured to create new media content based on the portion of demographics data received by the remote system from the device (see Collins, at least at Fig. 19, and related text), and send the new media content to a content management system (CMS) (see Collins, at least at Fig. 19 and related text), that is connected locally with the device and the display, to be stored in memory of the CMS device as a part of the plurality of media content (see Cansino, at least at [0168]-[0169], Fig. 19, and related text).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (of record) in view of Ricci (previously cited) as applied to claims 13 above, and further in view of Barnett(of record).

Regarding claim 18, Collins in view of Ricci does not specifically disclose wherein the remote system is configured to receive a proof of delivery (PoD) notification from a content management system (CMS), that is connected locally with the device and the display, and send the rule set or AI model via the wide area network to the device based on previously receiving the PoD notification.
In an analogous art relating to a system for managing content and devices, Barnett discloses a remote system configured to receive a proof of delivery (PoD) notification from a content management system (CMS), that is connected locally with a device and a display, and send a rule set or AI model via a wide area network to the device based on previously receiving the PoD notification (Barnett, at least at the abstract, Figs. 2-3, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Collins in view of Ricci to include the limitations as taught by Barnett for the advantage of providing a more efficient system of provisioning devices such that content selection can be more securely performed. 

10.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@uspto.gov. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421